Per Curiam.

Petitioner moves to confirm the report of the Referee sustaining the charge of professional misconduct preferred against respondent, who was admitted to practice in the First Department on December 22, 1964.
Respondent was charged with failing to co-operate with petitioner’s Committee on Grievances in its investigation of seven complaints that were made against him by his clients. Respondent was accused of neglecting his clients’ causes, resulting in at least two cases, in substantial losses.
The respondent failed to file an answer to the charges, did not appear at the hearing before the Referee and has submitted no papers in opposition to the instant application. "Such inaction is not only construed to constitute an admission of the charges but also an indifference to the consequences of an adverse determination.” (Matter of Schner, 5 AD2d 599, 600.) Respondent’s wife appeared at the hearing before the Referee. She testified to respondent’s background and stated that nothing had been heard from him since September 10, 1974. Respondent had been admonished by petitioner’s Grievance Committee on 4 different occasions during the years 1971, 1972 and 1973 for neglect of clients’ causes.
The Referee’s findings are fully supported by the evidence and his report is confirmed. Respondent is guilty of serious *106professional misconduct and has clearly demonstrated his unfitness to practice law. Accordingly he should be disbarred.
Stevens, P.J., Kupferman, Capozzoli, Lane and Nunez, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York, effective June 16, 1975.